UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6486



RICHARD EDWARD CABEY,

                                               Petitioner - Appellant,

          versus

FRANKLIN E.    FREEMAN,   JR.;    DEPARTMENT    OF
CORRECTIONS,

                                           Respondents - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, Chief District
Judge. (CA-95-224-5)


Submitted:   September 24, 1996         Decided:     December 12, 1996


Before NIEMEYER and LUTTIG, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Richard Edward Cabey, Appellant Pro Se. Clarence Joe DelForge,
III, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition for relief under 28 U.S.C. § 2254 (1988), as
amended by Antiterrorism and Effective Death Penalty Act of 1996,

Pub. L. No. 104-132, 110 Stat. 1214. We have reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, we deny a certificate of probable cause to appeal; to

the extent that a certificate of appealability is required, we deny

such a certificate and dismiss the appeal on the reasoning of the
district court. Cabey v. Freeman, No. CA-95-224-5 (E.D.N.C. Mar. 1,

1996). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                         DISMISSED




                                2